Examiner’s Statement of Reasons for Allowance


Claims 1-4, 6-12, and 15-23 are not rejected under 35 U.S.C. § 101, because they are directed to a judicial exception (e.g., an abstract idea, etc.) but recite a practical application under the 2019 PEG, October update.  According to the 2019 PEG, “[a] claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” 2019 PEG at 54. One of the exemplary considerations for practical integration is “an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.” Id. at 55 (emphasis added). 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.(2014); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/ fdsys/pkg/ FR-2014-12- 
In this application, the totality of the claim language effects a practical application of a long standing commercial practice (authenticating a transaction).  The claims require a payment network portion that can communicate the mobile electronic device fingerprint data, a payment instrument, and transaction data from the merchant to the issuer portion via the acquirer portion. The claimed payment network portion improves on conventional payment networks, which cannot communicate mobile electronic device fingerprint data. See, specification ¶ [0053]. The ability to communicate mobile electronic device fingerprint data over the payment network portion improves upon conventional payment networks as it provides the ability for the issuer portion to match a transaction to a mobile electronic device. See ¶ [0056]. For example, the issuer portion identifies and authenticates the customer based on the mobile electronic device fingerprint data received from the payment network, the stored payment credential linked to the mobile electronic device fingerprint data, and the at least one payment credential instrument received from the payment network. Thus, the claimed system and method improve transaction processing, and reduce fraud by verifying that the mobile electronic device fingerprint data received over the payment network is linked to a stored payment instrument that is the same as the payment instrument received from the payment network.
The instant claims require that the issuer portion receive communications from two separate networks - mobile electronic device fingerprint data from a mobile payment application over a second network, and mobile electronic device fingerprint data, a payment instrument, and transaction data from a merchant portion via an acquirer portion over a payment network. The issuer portion then uses these two communications to identify and authenticate the customer. The use of the two communications received from different networks is a technical improvement over See, ¶¶  [0072, 0085-93]. Thus, the payment network is integral to the claims, such that the claims overcome Step 2A, prong 2. 
As per the prior art, it would require improper hindsight and piecemeal to construct a proper § 103 rejection of the claims as amended.   As such, the claims overcome the prior art references of record (PARR). 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082. The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J JACOB/Examiner, Art Unit 3696